DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 05/13/2022.
Claims 1-7, 10-11, 13, and 17-20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 10, filed 05/13/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of drawings (Fig. 5 and Fig. 6) has been withdrawn. 
Applicant’s arguments, see Page 1, filed 05/13/2022, with respect to the  have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 11-16 has been withdrawn. 
Applicant's arguments, see Pages 10-15, filed 05/13/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Pages 11-12: “Here, the Examiner did not apply these considerations in any meaningful way to the claims as a whole and therefore failed to provide sufficient support for his allegation that the judicial exception is not integrated into a practical application. Instead, the Examiner merely cherry-picked a subset of the elements recited in each of the independent claims and made an unsupported allegation that these cherry-picked elements "do not integrate the abstract idea into a practical application." ... First, the Examiner did not consider, for each of the multiple alleged abstract concepts, all of the additional elements that go beyond that alleged abstract concept. Applicant submits that the Examiner's approach vastly oversimplifies the claim elements, omitting key elements, including specific operations that are performed and how those operations are performed-any or all of which go beyond the Examiner's alleged abstract concepts. As such, the Examiner's interpretation is contrary to the warning in Enfish that great caution must be exercised to prevent the judicially- created exceptions from swallowing the general rule that claims directed to one of the statutory categories of invention are eligible for patenting.” Examiner respectfully disagrees because Examiner previously considered receiving, determining, prompting, and authorizing steps are part of the abstract idea (Certain Methods of Organizing Human Activity such as commercial interaction) as discussed on Pages 5-7, 16-18, and 19-20 of Office Action, mailed on 02/14/2022, and “one or more processors” and “a travel services system” in Claim 1 were considered as additional elements that are recited at high level of generality and merely invoked as a tool to perform a process for providing subscription service award. (See MPEP 2106.05(f)).
Examiner respectfully disagrees Applicant’s arguments on Page 12: “In fact, the claims recite many additional elements that go beyond the Examiner's alleged abstract concepts, including, for example, as amended, elements pertaining to how the available travel service options are generated (e.g., by automatically identifying a predetermined list of available travel service options for a specified travel period and destinations selectable by the user based on an estimated subscription value that is computed as a function of the selected start date and a travel date). Second, Applicant submits that an evaluation of all of the additional elements that go beyond each of the Examiner's alleged abstract concepts establishes that the claims at issue are directed to a practical application of any alleged abstract idea. For example, as explained in paragraph [0015] of Applicant's as-filed specification, "the amount of time and effort the user has to spend searching for travel services that meet the user's budget are significantly reduced. Also, by providing a single interface and travel site for making travel arrangements that automatically take into account various travel service costs in providing travel services options to the user, the number of steps, pages, and interfaces the user has to navigate through to make travel arrangements are reduced. This provides a better way for a user to consume travel. Namely, the user does not need to search through multiple travel sites and pages of information to find travel arrangements that satisfy the user's needs." Thus, the recitation in each of the independent claims at issue of "automatically identifying a predetermined list of available travel service options for a specified travel period and one or more destinations selectable by the user based on an estimated subscription value that is computed as a function of the selected start date and a travel date" provides a more efficient usage of system resources, which constitutes an improvement to the functioning of a computer in accordance with MPEP 2106.04(d)(1) and 2106.05(a).” Examiner respectfully disagrees because the problems and solutions described in Paragraph [0015] mentioned above are not sufficient to show an improvement in computer-functionality. See MPEP 2106.05(a)I, “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”.
Examiner respectfully disagrees Applicant’s argument on Page 13: “This improved efficient user interface constitutes an additional improvement to the functioning of a computer in accordance with MPEP 2106.04(d)(1) and 2106.05(a). See also Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (Fed Cir. 2018), finding user interface for electronic trading of stocks, bonds, futures, and options eligible for patenting, and Trading Technologies Int'l v. CQG Inc., 675 Fed. Appx. 1001 (Fed Cir. 2017), finding an improved user interface for mobile devices eligible for patenting.” Examiner respectfully disagrees because the claims provide an improvement of the process for providing travel services options to the user, and they are improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” For the reasons described above, Applicant’s arguments are not persuasive.
Applicant's arguments, see Pages 15-16, filed 05/13/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered but they are not persuasive. Examiner respectfully disagrees Applicant’s arguments on Page 16: “Applicant has incorporated the subject matter of claim 3 (which has not been rejected in view of any prior art) into the independent claims rendering these rejections moot.” Examiner respectfully disagrees because Claim 3 was previously rejected under 35 U.S.C. 103 over Mayer in view of ZAKRI and Hardin (See Pages 29-30 of Office Action, mailed on 02/14/2022).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for providing a subscription service award), “a machine” (system for providing a subscription service award), and “an article of manufacture” (non-transitory computer-readable medium for providing a subscription service award) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method comprising: 
receiving, by …, a user request to access …; 
receiving, by …, a token from the user that corresponds to a previously purchased subscription to the travel services system; 
determining, by …, whether the token matches one of a plurality of valid tokens; 
in response to determining that the token matches one of a plurality of valid tokens, prompting, by …, the user to select a start date to begin reserving one or more travel services with …; 
retrieving a subscription duration from the one of the plurality of valid tokens that matches the token received from the user; 
computing a specified end date by adding the subscription duration to the selected start date; 
... identifying a predetermined list of available travel service options for a specified travel period and one or more destinations selectable by the user based on an estimated subscription value that is computed as a function of the selected start date and a travel date; and
authorizing, by …, based on the predetermined list of available travel service options and the one or more destinations, the user to reserve a travel service of the one or more travel services with … starting from the selected start date until the computed specified end date.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, determining, prompting, retrieving, computing, identifying, and authorizing the user to reserve a travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “one or more processors”, “a travel services system”, and “automatically”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, prompting, retrieving, computing, identifying, and authorizing the user to reserve a travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for providing subscription service award. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing subscription service award amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 4 recites the following limitations:
The computer-implemented method of claim 1, wherein the travel services system is configured to ... to associate a classification for the user by: 
accessing a plurality of training data comprising travel service activities of a plurality of users; 
processing the plurality of training data by ... to estimate one or more classifications; 
obtaining a known classification from the training data; and 
updating one or more parameters of the machine learning model based on a relationship between the estimated one or more classifications and the known classification, ... being applied to a set of travel service activities of the user to estimate the classification for the user.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 4 recites additional elements – “train a machine learning model” and “the machine learning model”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing subscription service award amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 5 and 7-9 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “storing the token in response to receiving a one-time payment” in Claim 5, by defining “wherein the token remains valid for a specified period of time from when the token is stored” in Claim 7, by defining “wherein the specified period of time is 12 months” in Claim 8, and by defining “wherein the token comprises a sequence of alphanumeric characters, a barcode, a video, or an image” in Claim 9. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 6 recite the following limitations:
The computer-implemented method of claim 1, further comprising: 
Atty. Dkt. No. 5304.004US148storing a plurality of tokens each corresponding to a previously purchased subscription in ... in response to receiving a one-time payment; and 
providing one of the plurality of tokens as the token to the user.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 6 recites additional element – “the travel services system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing subscription service award amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 10 recites the following limitations:
The computer-implemented method of claim 1, further comprising after authorizing the user: 
receiving travel information with the travel date for the user after the selected start date and before the specified end date; 
computing the estimated subscription value as a function of a booking date and the travel date; 
determining a minimum travel value and a maximum purchase amount based on the computed estimated subscription value; 
searching a list of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value; 
selecting a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount; and 
generating for … to the user, one or more interactive visual representations comprising the predetermined list of available travel service options based on the selected subset of the candidate travel services, each of the available travel service options of the predetermined list of available travel service options being associated with a respective travel service of the one or more travel services.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 10 recites one additional element – “display in a graphical user interface”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing subscription service award amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 11 recites the following limitations:
The computer-implemented method of claim 1, wherein: 
the estimated subscription value is computed as a function of an amount paid for the token and a subscription duration associated with the token; 
the booking date is a current date on which the searching, the selecting, and the generating are performed; and 
the estimated subscription value comprises an accumulated value portion and an amortized value portion.
Claim 11 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
The computer-implemented method of claim 11, further comprising computing the accumulated value portion of the subscription value by: 
determining a time interval between the booking date and the travel date; and 
accumulating the subscription value over the determined time interval.
Claim 12 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claims 13 and 15-16 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the time interval is monthly, further comprising: determining a number of months between the booking date and the travel date, wherein the estimated subscription value is computed as a function of an estimated monthly subscription cost associated with the subscription of the user and the number of months” in Claim 13, by defining “wherein the minimum travel value is determined based on a percentage of the accumulated value portion” in Claim 15, and by defining “wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion” in Claim 16. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 14 recites the following limitations:
The computer-implemented method of claim 11, further comprising computing the amortized value portion of the subscription value by: 
determining an estimated annual cost of a subscription of the user; 
dividing the annual cost by a specified repeated time interval in a year; 
determining a number of times the time interval repeats between the booking date and the travel date; and 
computing the amortized value as a function of the divided annual cost and the determined number of times.
Claim 14 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 17 recites the following limitations:
The computer-implemented method of claim 10, further comprising: 
receiving a user selection of a given one of the one or more interactive visual representation via …; 
reserving the travel service associated with the given one of the one or more interactive visual representations for the user in response to receiving the user selection; and 
preventing the user from reserving additional travel services of the one or more travel services until the reserved travel service expires or is consumed by the user.
Claim 17 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 17 recites one additional element – “the graphical user interface”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing subscription service award amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 18 recites the following limitations:
A system comprising: …
receiving a user request to access …; 
receiving a token from the user that corresponds to a previously purchased subscription to the travel services system; 
determining whether the token matches one of a plurality of valid tokens; 
in response to determining that the token matches one of a plurality of valid tokens, prompting the user to select a start date to begin reserving one or more travel services with …; 
retrieving a subscription duration from the one of the plurality of valid tokens that matches the token received from the user;
computing a specified end date by adding the subscription duration to the selected start date;
... identifying a predetermined list of available travel service options for a specified travel period and one or more destinations selectable by the user based on an estimated subscription value that is computed as a function of the selected start date and a travel date; and 
authorizing, based on the predetermined list of available travel service options and the one or more destinations, the user to reserve a travel service of the one or more travel services with … starting from the selected start date until the computed specified end date.
Step 2A, Prong 1: The limitations for Claim 18 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, determining, prompting, retrieving, computing, identifying, and authorizing the user to reserve a travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 18 recites additional elements – “a memory that stores instructions”, “one or more processors on a server configured by the instructions to perform operations”, “a travel services system”, and “automatically”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, prompting, retrieving, computing, identifying, and authorizing the user to reserve a travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for providing subscription service award. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing subscription service award amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The system of claim 18, the operations further comprising storing the token in response to receiving a one-time payment.
Claim 2 is directed to substantially the same abstract idea as Claim 18 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 3 recites the following limitations:
The system of claim 18, the operations further comprising: 
storing a plurality of tokens each corresponding to a previously purchased subscription in ... in response to receiving a one-time payment; and 
providing one of the plurality of tokens as the token to the user.
Claim 3 is directed to substantially the same abstract idea as Claim 18 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 3 recites one additional element – “the travel services system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing subscription service award amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 19 recites the following limitations:
The system of claim 18, wherein the subscription duration is 60 days. 
Claim 19 is directed to substantially the same abstract idea as Claim 18 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 20 recites the following limitations:
…
receiving a user request to access …; 
receiving a token from the user that corresponds to a previously purchased subscription to the travel services system; 
determining whether the token matches one of a plurality of valid tokens; 
in response to determining that the token matches one of a plurality of valid tokens, prompting the user to select a start date to begin reserving one or more travel services with …; 
retrieving a subscription duration from the one of the plurality of valid tokens that matches the token received from the user;
computing a specified end date by adding the subscription duration to the selected start date;
... identifying a predetermined list of available travel service options for a specified travel period and one or more destinations selectable by the user based on an estimated subscription value that is computed as a function of the selected start date and a travel date; and 
authorizing, based on the predetermined list of available travel service options and the one or more destinations, the user to reserve a travel service of the one or more travel services with … starting from the selected start date until the computed specified end date.
Step 2A, Prong 1: The limitations for Claim 20 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, determining, prompting, retrieving, computing, identifying, and authorizing the user to reserve a travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 20 recites additional elements – “a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations”, “a travel services system”, and “automatically”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, prompting, retrieving, computing, identifying, and authorizing the user to reserve a travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for providing subscription service award. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing subscription service award amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US PG Pub. No. 2017/0210525 A1; hereinafter "Mayer") in view of ZAKRI et al. (US PG Pub. No. 2018/0225595 A1; hereinafter "ZAKRI") and Hardin et al. (US PG Pub. No. 2016/0117653 A1; hereinafter "Hardin").
Regarding Claim 1, Mayer teaches a computer-implemented method comprising: receiving, by the one or more processors, a token from the user that corresponds to a previously purchased subscription to the … services system (See “As shown in FIG. 5, a display 102 of the mobile device 100 may display, present, and/or otherwise provide one or more user interfaces 104a, 104b . . . 104n (referred to collectively herein as “user interfaces 104”) to assist the user in redeeming and/or authenticating the token 10. For example, the user interfaces 104 may include one or more data entry fields 106 configured to receive the unique code printed on the token 10…Once the mobile app is downloaded to the token recipient's mobile device 100 and opened, the token recipient may enter the code printed on the token 10 into one or more of the data entry fields 106 provided by the user interfaces 104. The mobile app may transfer the received code to one or more remote servers or other devices in communication with the mobile device 100…” in Paragraph [0064] and “In a preferred embodiment, the token 10 is operative to unlock, redeem or otherwise provide access to of one or more of the many gift subscription services … or any other subscription-based service.” in Paragraph [0020]); determining, by the one or more processors, whether the token matches one of a plurality of valid tokens (See “The redemption process includes authentication which determines whether the code contained on the token 10 is a valid code…” in Paragraph [0060], “In each of the above-referenced redemption processes, the token 10 must be authenticated to determine that the code contained on or linked to the token 10 is a valid code.” in Paragraph [0072], and “For example, in response to receiving the HTTP request described above, the API of the remote system device may search a system database to determine if the unique code entered at step: 204 is a valid code. If the code is found in the system database, API and/or other component of the remote system device may send the code, along with a URL to a specific website of a partner/content provider (e.g., the entity providing the gift associated with the token 10) to the website or the mobile app.” in Paragraph [0075]); in response to determining that the token matches one of a plurality of valid tokens, prompting, by the one or more processors, the user … begin reserving … services with the … services system (See “If the code is found in the system database, API and/or other component of the remote system device may send the code, along with a URL to a specific website of a partner/content provider (e.g., the entity providing the gift associated with the token 10) to the website or the mobile app. The mobile app or the website may receive such an API response from the remote system device at step: 208. At least partly in response to receiving such a response, the mobile app or the website may redirect the gift recipient to the URL contained in the API response. Once the partner/content provider website is reached, the partner/content provider may redeem the token 10 at step: 210, thereby providing the gift recipient access to the gifted content.” in Paragraph [0075]); retrieving a subscription duration from the one of the plurality of valid tokens that match the token received from the user (See “In a preferred embodiment, the token 10 is operative to unlock, redeem or otherwise provide access to of one or more of the many gift subscription services … or any other subscription-based service… The token 10, which represents the gift subscription and which provides access to the recipient for redeeming the subscription,…” in Paragraph [0020], “As shown in FIG. 5, a display 102 of the mobile device 100 may display, present, and/or otherwise provide one or more user interfaces 104a, 104b . . . 104n (referred to collectively herein as “user interfaces 104”) to assist the user in redeeming and/or authenticating the token 10…The user interfaces 104 may further include one or more portions 110a, 110b . . . 110n (referred to collectively herein as “portions 110”) in which content may be displayed to the user. Such content may include, for example, … information related to the token 10 ...” in Paragraph [0064], and Fig. 5 shows the subscription duration).
Mayer does not explicitly teach subscription to the travel services system; however, ZAKRI teaches subscription to the travel services system (See Figs. 1-4) and receiving, by one or more processors, a user request to access a travel services system (See “FIG. 7 illustrates … a user is interested in obtaining a travel service transaction. After accessing an established web site of the travel service system 100, a first image is displayed, such as image 710 in which a subscriber is requested to login. An option can also be displayed for a new subscriber to register.” in Paragraph [0081]); automatically identifying a predetermined list of available travel service options for a specified travel period and one or more destinations selectable by the user (See “After login information is received and subscriber profile preferences have been retrieved, multiple travel service transactions are searched, via the travel search engine 640. The resulting choices are displayed in image 720, such as find an available airlines travel service transaction (TST), find an available motel/hotel TST, and find an available rental vehicle TST. In image 720, the first option to find an available airline TST is selected.” in Paragraph [0082], “Image 730 illustrates multiple identified airline TSTs that are correlated with the subscriber profile preferences and other inputted search parameters... Results can be displayed according to user profile parameters. In image 730, the first option for Destination 1 is selected.” in Paragraph [0083], and “FIG. 4 also illustrates a database table for second subscriber profiles 420, which includes pertinent profile data for a registered subscriber, such as an intended purchaser of a travel service transaction... Second subscriber profiles 420 can also include data of interest to the associated user, such as a desired travel service transaction. For a desired airline ticket, data of interest can include the date, time, and locations pertinent to the desired airline ticket.” in Paragraph [0051]) based on an estimated subscription value that is computed as a function of the selected start date and a travel date (See “In step S67, a travel transaction agreement between the first subscription server 610 and the second subscription server 650 for the travel transaction is completed, via the travel server 630. The travel transaction agreement can include, but is not limited to price…” in Paragraph [0073] wherein in the “price” is considered to be the “estimated subscription value” and “The airline ticket can be listed at a lower price than its original price along with specific terms. For example, the list price can be dynamically associated with time, such as a full listed price one week before departure of the flight, twenty percent lower than the list price at four days before the flight departure, and fifty percent lower than the list price at two days before departure of the flight. The dynamically-adjusted price can be associated with other terms according to the selling subscriber or the commercial airline company.” in Paragraph [0153]), and authorizing, by the one or more processors, based on the predetermined list of available travel service options and the one or more destinations, the user to reserve a travel service of the one or more travel services with the travel services system starting from the selected start date until the computed specified end date (See “In one embodiment, all subscribers need to provide identification data correctly and accurately, which is verified and approved by the controlling entity.” in Paragraph [0140], “In step S135, it is determined whether the information requested in step S134 for a registered subscriber account has been approved... If the information is accepted (“YES” in decision S135), the user is asked to login into the newly-established subscriber account in step S131.” in Paragraph [0141], “For example, an inquiry can be displayed to the registered subscriber to select a particular action, such as …, search for a travel service, ...” in Paragraph [0142], and “In one embodiment, authorized and authenticated subscribers can generate requests to application server 520.” in Paragraph [0062] wherein the “request” is considered to be “reserve a travel service of the one or more travel services with the travel services system starting from the selected start date until a specified end date” because it can be seen that the user would not able to reserve the travel service for a time period that is outside of the subscription period.).
Although Mayer teaches in response to determining that the token matches one of a plurality of valid tokens, prompting the user to begin reserving services as described above, Mayer does not explicitly teach prompting the user to select a start date to begin reserving one or more travel services with the travel services system. However, ZAKRI teaches prompting, by the one or more processors, the user to select a start date to begin reserving one or more travel services with the travel services system (See “For example, an inquiry can be displayed to the registered subscriber to select a particular action, such as …, search for a travel service, ...” in Paragraph [0142] and “FIG. 4 also illustrates a database table for second subscriber profiles 420, which includes pertinent profile data for a registered subscriber, such as an intended purchaser of a travel service transaction… Second subscriber profiles 420 can also include data of interest to the associated user, such as a desired travel service transaction. For a desired airline ticket, data of interest can include the date, … pertinent to the desired airline ticket.” in Paragraph [0051] wherein the “date” is considered to be the “start date”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer to include subscription to the travel services system, receiving a user request to access a travel services system, prompting the user to select a start date to begin reserving travel services with the travel services system, automatically identifying a predetermined list of available travel service options, and authorizing the user to reserve a travel service with the travel services system starting from the selected start date until the computed specified end date, as taught by ZAKRI, in order to allow users save money in air travel plan changes by allowing cross referencing of users who have purchased a flight and allowing another user to buy the pre-purchase flight from them when they cannot use it (See Paragraphs [0003] and [0163] of ZAKRI). 
Mayer in view of ZAKRI does not explicitly teach; however, Hardin teaches computing a specified end date by adding the subscription duration to the selected start date (See “As illustrated by block 605, the service platform can query one or more subscriptions, for example subscription 160 as illustrated in FIG. 1. In some embodiments, information associated or returned with the subscription query can include time specific information (a “datetime”) related to a date or time or related to a duration of time having an offset value. For example, suppose a subscription has a monthly renewal period, a start date, and a last processed date. A datetime associated with the subscription could be determined by adding a one month duration to the last processed date.” in Paragraph [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI to include computing the specified end date by adding the subscription duration to the selected start date, as taught by Hardin, in order to provide more user friendly services by generating an expiration date of the subscription based on the user selected start date.
Regarding Claim 5, Mayer in view of ZAKRI and Hardin teaches all the limitations of Claim 1 as described above. Mayer also teaches storing the token in response to receiving a one-time payment (See “The kiosks 40 of the present disclosure may also be configured to print and/or otherwise generate such tokens 10…” in Paragraph [0047] and “In some examples, the display 42 may comprise a smart display configured to enable the purchaser to scan one or more tokens 10, … for purchase, ... In other examples, the kiosk 40 may include one or more dedicated scanners 44 configured to enable such functionality. Such scanners 44 may comprise, for example, an RFID scanner, in infrared scanner, a barcode scanner, or other device. Scanning one or more items using the display 42 and/or the scanner 44 of the kiosk 40 may enable the purchaser to, among other things, purchase and/or activate such items at the kiosk 40 (e.g., a purchaser may use a credit card, PayPal, apple pay, or other methods to purchase such items at the kiosk 40)…” in Paragraph [0049]).
Regarding Claim 6, Mayer in view of ZAKRI and Hardin teaches all the limitations of Claim 1 as described above. Mayer also teaches storing a plurality of tokens each corresponding to a previously purchased subscription in the … services system in response to receiving a one-time payment (See “The kiosks 40 of the present disclosure may also be configured to print and/or otherwise generate such tokens 10…” in Paragraph [0047], “In some examples, the display 42 may comprise a smart display configured to enable the purchaser to scan one or more tokens 10, … for purchase, ... In other examples, the kiosk 40 may include one or more dedicated scanners 44 configured to enable such functionality. Such scanners 44 may comprise, for example, an RFID scanner, in infrared scanner, a barcode scanner, or other device. Scanning one or more items using the display 42 and/or the scanner 44 of the kiosk 40 may enable the purchaser to, among other things, purchase and/or activate such items at the kiosk 40 (e.g., a purchaser may use a credit card, PayPal, apple pay, or other methods to purchase such items at the kiosk 40)…” in Paragraph [0049], “Similarly, the consumer can select and associate a particular blank token 10 with specific content for gifting to a recipient online via a website or via a mobile app. The user may view a website or mobile app containing various token choices. Once a specific token 10 has been selected, the consumer can then view and select specified content to be linked or otherwise associated with the token 10. The information about the token 10 and the content and the link there between can be stored in a database. The user can then pay for the content...” in Paragraph [0053], and “In a preferred embodiment, the token 10 is operative to unlock, redeem or otherwise provide access to of one or more of the many gift subscription services … or any other subscription-based service.” in Paragraph [0020]); and providing one of the plurality of tokens as the token to the user (See “The consumer may choose to have the token 10 sent directly to him/her so that he/she can personally present it to the recipient or the consumer may choose to have the token 10 sent directly to the recipient by providing the recipient's name and address.” in Paragraph [0045]).
Mayer does not explicitly teach the travel services system; however, ZAKRI teaches the travel services system (See Figs. 1-4). The motivation to combine Mayer with ZAKRI would persist as described in Claim 1.
Regarding Claim 9, Mayer in view of ZAKRI and Hardin teaches all the limitations of Claim 1 as described above. Mayer also teaches wherein the token comprises a sequence of alphanumeric characters, a barcode, a video, or an image (See “In an example embodiment, the token 10 may contain a unique code or series of characters (alphabetic, numeric or alphanumeric)…” in Paragraph [0062] and “Such components may, for example, print a barcode, QR code, an image, and/or any other content … onto the token 10. Additionally or alternatively, such components may store such content (e.g., a video generated by the user at the kiosk 40, …, etc.) on an RFID chip, a memory chip, a magnetic strip, and/or other such storage device of the token 10 ... Such content may be consumed by the recipient of … the token 10 at a later time.” in Paragraph [0052]).
Claims 18 and 2-3 are system claims corresponding to method Claims 1 and 5-6. All of the limitations in Claims 18 and 2-3 are found reciting the same scopes of the respective limitations in Claims 1 and 5-6. Accordingly, Claims 18 and 2-3 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1 and 5-6, respectively set forth above. Additionally, Mayer teaches a system comprising: a memory that stores instructions (See Paragraph [0082]); and one or more processors on a server configured by the instructions to perform operations comprising (See Paragraphs [0082] and [0086]).
Regarding Claim 19, Mayer in view of ZAKRI and Hardin teaches all the limitations of Claim 18 as described above. Mayer also teaches wherein the subscription duration is 60 days (See “In a preferred embodiment, the token 10 is operative to unlock, redeem or otherwise provide access to of one or more of the many gift subscription services or memberships which deliver virtual, electronic or physical goods on a recurring basis (e.g., monthly, quarterly, annually) such as …, or any other subscription-based service.” in Paragraph [0020], “For example, if the consumer wishes to gift a BirchBox subscription to a gift recipient, then he/she would select the token 10 which corresponds to the BirchBox subscription. As mentioned above, the token 10 itself may contain a pre-printed code which is pre-linked to a BirchBox subscription.” in Paragraph [0044], and Fig. 2 & 5 showing examples of different subscription durations (e.g., 3 months, 4 months). It can be seen that subscription duration depends on the user’s selection and can be anything such as 1 month, 2 month or 60 days, 3 months, or 4 months. Therefore, the reference reads on the claim.).
Claim 20 is a product claim corresponding to method Claim 1. All of the limitations in Claim 20 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 20 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, Mayer teaches a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising (See Paragraph [0082]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of ZAKRI, Hardin, and Goldstein; Adam (US PG Pub. No. 2017/0178258 A1; hereinafter "Goldstein").
Regarding Claim 4, Mayer in view of ZAKRI and Hardin teaches all the limitations of Claim 1 as described above. Mayer in view of ZAKRI and Hardin does not explicitly teach; however, Goldstein teaches wherein the travel services system is configured to train a machine learning model to associate a classification for the user by: accessing a plurality of training data comprising travel service activities of a plurality of users; processing the plurality of training data by the machine learning model to estimate one or more classifications; obtaining a known classification from the training data; and updating one or more parameters of the machine learning model based on a relationship between the estimated one or more classifications and the known classification, the machine learning model being applied to a set of travel service activities of the user to estimate the classification for the user (See “In an alternative example embodiment, the suggestion server can use artificial intelligence, machine-learning, and data processing algorithms to determine a likely interest level of each user for a particular type or level of service (e.g., 5 star hotel versus a 3 star hotel). For example, if the suggestion server detects the user is going to a meeting in a fancy building in downtown Chicago (e.g., based on available information on neighborhood, zip code, star rating, owner, or tenant) and then going to a dinner in a fancy restaurant (e.g., based on reviews or star rating), the suggestion server infers that the user is probably on an expense account or likely affluent. Thus, the suggestion server can infer whether a particular user is likely extremely affluent, moderately affluent, a budget travel, and so forth based on the extracted data. A more affluent user is more likely to prefer, for example, luxury hotel options, business class flights options, and car service options. As another example, a user who is traveling to Disney World may be more likely to be interested in hotels with family-friendly amenities. Accordingly, the suggestion server can proactively offer suggestions to the service providers as to a type or level of travel option to return in their results (e.g., 5 star hotels, first class airline seat, or family-friendly resort).” in Paragraph [0015] wherein it can be seen that the suggestion server is capable of training a machine learning model to associate a classification by accessing, processing, obtaining, and updating one or more parameters of the machine learning model as described in the above claim limitations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI and Hardin to include a machine learning model described above, as taught by Goldstein in order to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of ZAKRI, Hardin, and Edmiston et al. (US PG Pub. No. 2016/0026995 A1; hereinafter "Edmiston").
Regarding Claim 7, Mayer in view of ZAKRI and Hardin teaches all the limitations of Claim 1 as described above. Mayer in view of ZAKRI and Hardin does not explicitly teach; however, Edmiston teaches wherein the token remains valid for a specified period of time from when the token is stored (See “The period of validity of a token … may be a broad period of time such as a day, a week, or a month (e.g. travel tickets) or a year … during which the token may be used a plurality of times.” in Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI and Hardin to include the token that remains valid for a specified period of time from when the token is stored, as taught by Edmiston, in order to limit the lifetime of the tokens.
Regarding Claim 8, Mayer in view of ZAKRI, Hardin, and Edmiston teaches all the limitations of Claims 1 and 7 as described above. Mayer in view of ZAKRI and Hardin does not explicitly teach; however, Edmiston teaches wherein the specified period of time is 12 months (See “The period of validity of a token … may be a broad period of time such as … a year … during which the token may be used a plurality of times.” in Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI and Hardin to include 12 months for the specified period of time, as taught by Edmiston, in order to provide the users with more flexibility by giving extra time (e.g., 12 months) to use their tokens.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of ZAKRI, Hardin, and Whitsett et al. (US PG Pub. No. 2009/0216633 A1; hereinafter "Whitsett").
Regarding Claim 10, Mayer in view of ZAKRI and Hardin teaches all the limitations of Claim 1 as described above. Mayer does not explicitly teach; however, ZAKRI teaches after authorizing the user (See “In one embodiment, authorized and authenticated subscribers can generate requests to application server 520.” in Paragraph [0062]): receiving travel information with the travel date for the user after the selected start date and before the specified end date (See “A travel organizing engine 110a sorts and organizes travel data received at the travel database center 110. Travel data includes, but is not limited to data from each travel service transaction such as the date, … of each transaction, ... Travel data can be received from travel service buyers, travel service sellers, travel agencies, travel service providers, and security government agencies, via system server 150.” in Paragraph [0037]); computing the estimated subscription value as a function of a booking date and the travel date (See “In step S67, a travel transaction agreement between the first subscription server 610 and the second subscription server 650 for the travel transaction is completed, via the travel server 630. The travel transaction agreement can include, but is not limited to price…” in Paragraph [0073] wherein in the “price” is considered to be the “subscription value” and “The airline ticket can be listed at a lower price than its original price along with specific terms. For example, the list price can be dynamically associated with time, such as a full listed price one week before departure of the flight, twenty percent lower than the list price at four days before the flight departure, and fifty percent lower than the list price at two days before departure of the flight. The dynamically-adjusted price can be associated with other terms according to the selling subscriber or the commercial airline company.” in Paragraph [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer to include receiving travel information with the travel date and computing the estimated subscription value as a function of a booking date and the travel date, as taught by ZAKRI since the claimed invention is merely a combination old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
Mayer in view of ZAKRI and Hardin does not explicitly teach; however, Whitsett teaches determining a minimum travel value and a maximum purchase amount based on the computed estimated subscription value; searching a list of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117] and “In another embodiment, a "Good Better Best" tool can be used in connection with the Wishlist. The "Good Better Best" tool offers a good, better, and best ranking of travel packages to the user for trips based on options saved in the Wishlist. For example, the host computer 12 can determine three (or any other number of) different packages that are based on different price categories, each package including some or all of the options saved in the Wishlist. The lowest priced package can be identified as the "good" package, the intermediate priced package can be identified as the "better" package, and the highest priced package can be identified as the "best" package.” in Paragraph [0119]); selecting a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117]); and generating for display in a graphical user interface to the user, one or more interactive visual representations comprising the predetermined list of available travel service options based on the selected subset of the candidate travel services, each of the available travel service options of the predetermined list of available travel service options being associated with a respective travel service of the one or more travel services (See Fig. 45 for an example of a graphical user interface including one or more interactive visual representations of the selected subset of the candidate travel services, “FIG. 45 illustrates a display 200 showing three sample itineraries 4510, 4512, 4514, titled Options 1-3, based on a user's Wishlist that includes travel products directed to a romance-themed trip to Las Vegas.” in Paragraph [0128], and “Tools can be provided for narrowing the list of itinerary options. For example, a first tool 4520 shown in FIG. 45 indicates a range of nightly hotel prices, i.e., the minimum and maximum nightly prices for the various hotels included in the itinerary options. The user can input new minimum or maximum values, e.g., by "clicking and dragging" graphical slider elements representative of the minimum and maximum prices along a horizontal path of adjustment. The price range automatically adjusts accordingly.” in Paragraph [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI and Hardin to include determining a minimum travel value and a maximum purchase amount based on the computed subscription value, searching a list of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value, selecting a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount, and generating for display in a graphical user interface to the user described above, as taught by Whitsett since the claimed invention is merely a combination old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley et al. (US PG Pub. No. 2018/0053264 A1; hereinafter "Rowley").
Regarding Claim 11, Mayer in view of ZAKRI, Hardin, and Whitsett teaches all the limitations of Claim 10 as described above. Mayer also teaches wherein: the estimated subscription value is computed as a function of an amount paid for the token and a subscription duration associated with the token (See “The display 42 may also enable the purchaser to load the token 10 with a desired dollar amount and/or with one or more subscriptions…” in Paragraph [0047], “In a preferred embodiment, the token 10 is operative to unlock, redeem or otherwise provide access to of one or more of the many gift subscription services or memberships which deliver virtual, electronic or physical goods on a recurring basis (e.g., monthly, quarterly, annually) … or any other subscription-based service.” in Paragraph [0020]).
Mayer in view of ZAKRI, Hardin, and Whitsett does not explicitly teach; however, Rowley teaches the booking date is a current date on which the searching, the selecting, and the generating are performed; and the estimated subscription value comprises an accumulated value portion and an amortized value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI, Hardin, and Whitsett to include the booking date is a current date on which the searching, the selecting, and the generating are performed and the estimated subscription value comprises an accumulated value portion and an amortized value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 14, Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley teaches all the limitations of Claim 11 as described above. Mayer in view of ZAKRI, Hardin, and Whitsett does not explicitly teach; however, Rowley teaches computing the amortized value portion of the subscription value by: determining an estimated annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the booking date and the travel date; and computing the amortized value as a function of the divided annual cost and the determined number of times (See “Key lifetime value metrics include: member acquisition costs; …; paying a subscription fee; …; membership renewal; …; number of transactions, and the like.” in Paragraph [0049], “In some circumstances members can use accumulated credits to pay some portion of their transactions. For example, paying a $1,000 annual maintenance fee for a time share may result in 1,000 credits in the member's account. The member can use some portion of it to reduce the out of pocket cost of a transaction from FMV to MPR.” in Paragraph [0050], “The savings credit summary is generally analogous to the current lifetime value of a member in that it tracks monetary events. The savings credit balance can be used to reduce the FMV down to the MPR for a transaction…” in Paragraph [0086], “Based on this member's future purchasing patterns, as well as the purchasing patterns of other members of this same group, the initial FLV assigned to subsequent members from this same group may be adjusted upwardly or downwardly, as appropriate to reflect actual experiential values.” in Paragraph [0088], and “A seventh entry 832 relates to the member purchasing or renewing a membership resulting in a $95 net profit flowing to the system. Accordingly, $95 is added to the credit column resulting in a new CLV of $80 (−15+95=80). In addition, the system valued that the opportunity for additional future revenue resulting from this payment at $90 and, accordingly, $90 is added to the FLV column resulting in a new current FLV of $220 (130+90=220).” in Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI, Hardin, and Whitsett to include computing the amortized value portion of the subscription value by: determining an estimated annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the booking date and the travel date; and computing the amortized value as a function of the divided annual cost and the determined number of times, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 15, Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley teaches all the limitations of Claim 11 as described above. Mayer in view of ZAKRI, Hardin, and Whitsett does not explicitly teach; however, Rowley teaches wherein the minimum travel value is determined based on a percentage of the accumulated value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI, Hardin, and Whitsett to include wherein the minimum travel value is determined based on a percentage of the accumulated value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 16, Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley teaches all the limitations of Claim 11 as described above. Mayer in view of ZAKRI, Hardin, and Whitsett does not explicitly teach; however, Rowley teaches wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI, Hardin, and Whitsett to include wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of ZAKRI, Hardin, Whitsett, Rowley, and Marcken; Carl (US PG Pub. No. 2008/0167887 A1; hereinafter "Marcken").
Regarding Claim 12, Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley teaches all the limitations of Claim 11 as described above. Although Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley teaches computing the accumulated value portion of the subscription value as described above in Claim 11, Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley does not explicitly teach determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval. However, Marcken teaches determining a time interval between the booking date and the travel date; and accumulating the subscription value over the determined time interval (See “At some time, a cache TPS loaded with old data d2 is updated with new data d1, and the verification TPS has not been updated and still has old data d2 in effect. At this time, the caching system 11 annotates (166) pricing solutions received from the cache TPS with timestamp d1 and stores these pricing solutions in the cache database 28.” in Paragraph [0112] and “When the booking system of a provider receives (148) a request to book a ticket in time period X+I to X+2I, it determines (150) whether the one or more of a seat, fare, or rule is stale. Upon determining (150) that a proposed ticket is not stale, the TPS books the ticket (156). Upon determining (150) that a proposed ticket is stale, however, the TPS determines (152) whether the request is associated with the timestamp X. If the request is associated the timestamp X, the TPS allows (156) the ticket to be booked although it includes stale information.” in Paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley to include determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval, as taught by Marcken since the claimed invention is merely a combination old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
Regarding Claim 13, Mayer in view of ZAKRI, Hardin, Whitsett, Rowley, and Marcken teaches all the limitations of Claims 11 and 12 as described above. Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley does not explicitly teach; however, Marcken teaches wherein the time interval is monthly, further comprising: determining a number of months between the booking date and the travel date, wherein the estimated subscription value is computed as a function of an estimated monthly subscription cost associated with the subscription of the user and the number of months (See “Users may purchase a subscription that grants unlimited access to one or more of the foregoing notification services over a period of time (e.g., a month, or a year) rather than paying a separate fee for each time they use one of the services. The terms of a subscription may be customized for different users and generally include: …, a specified period of time over which access to the service(s) are granted ... and a purchase price” in Paragraph [0250]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI, Hardin, Whitsett, and Rowley to include wherein the time interval is monthly, further comprising: determining a number of months between the booking date and the travel date, wherein the estimated subscription value is computed as a function of an estimated monthly subscription cost associated with the subscription of the user and the number of months, as taught by Marcken since the claimed invention is merely a combination old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of ZAKRI, Hardin, Whitsett, and Unnerstall; Richard (US PG Pub. No. 2020/0027036 A1; hereinafter "Unnerstall").
Regarding Claim 17, Mayer in view of ZAKRI, Hardin, and Whitsett teaches all the limitations of Claim 10 as described above. Mayer also teaches receiving a user selection of a given one of the one or more interactive visual representations via the graphical user interface (See “As shown in FIG. 5, a display 102 of the mobile device 100 may display, present, and/or otherwise provide one or more user interfaces 104a, 104b . . . 104n (referred to collectively herein as “user interfaces 104”) to assist the user in redeeming … the token 10... The user interfaces 104 may also include one or more buttons or other like controls 108, 112 configured to receive one or more touch inputs or other inputs from the user of the mobile device 100. The user interfaces 104 may further include one or more portions 110a, 110b . . . 110n (referred to collectively herein as “portions 110”) in which content may be displayed to the user. Such content may include, for example, …, instructions, or information related to the token 10 ...” in Paragraph [0064]).
Mayer in view of ZAKRI, Hardin, and Whitsett does not explicitly teach; however, Unnerstall teaches reserving the travel service associated with the given one of the one or more interactive visual representations for the user in response to receiving the user selection (See “A user first accesses the computer system 12 with one of the electronic devices 14, 16 to request to reserve a …room... The request identifies the user, the requested room ... The computer system 12 then determines whether the user is currently permitted to reserve the requested room ... If the user is currently permitted to reserve the requested room or device, …, and if it is, creates a reservation to reserve the room...” in Paragraph [0047]); and preventing the user from reserving additional travel services of the one or more travel services until the reserved travel service expires or is consumed by the user (See “…the computer system 12 may suspend or otherwise limit a user's ability to make additional reservation requests when the user fails to use a room … pursuant to previous reservations.” in Paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription service award of Mayer in view of ZAKRI, Hardin, and Whitsett to include reserving the travel service associated with the given one or more of the one or more interactive visual representations for the user in response to receiving the user selection and preventing the user from reserving additional travel services of the one or more travel services until the reserved given travel service expires or is consumed by the user, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy throughout the day.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/11/2022